Title: To Thomas Jefferson from Pseudonym: "A Democrat", 13 February 1808
From: Pseudonym: “A Democrat”
To: Jefferson, Thomas


                  
                     Sir
                     
                     Jefferson county State Ohio[before 13 Feb. 1808]
                  
                  we have the honour of addressing your excellency, on a subject of much importance, to the honest & industrious republicans of Jefferson county & State Ohio, in the first instance we wish to know, if federals cannot be expeled, from office as well now as at a former periods, & how comes them to be exalted to the most profatable situations, and the, most violent enemies the present administration, has on earth. it is with much regret I have to annonce that those men in office are the ring leaders of evil, and not being content with the true blessings of providence, must join in concert with there rebellious federal Junto in the western country, it is very well known, that Zac. Biggs receiver of the land office in the town of Steubenville did lend unto Mr. Smith of cincinatta 11,0[00] dollars the summer 1806 but for what purpose of course to buy land, as the are both eminent land speculators, give me leave to inform you that it never bought one acre, but bought flour pork boats &c &c for Aron Burrs expedition—against United states, and last spring when Biggs went to Pittsburgh with the public money he borrowed from Pittsburgh bank a considerable sum & on his return called on Mr. Pritchard to examine the yearly returns, this is the fraud carried on by your vilest enemies, and when you expel one, expel Them all, as the are all equally concerned, and new very well of Burrs most damnable plots, against the peace & tranquility of this western country, The cloud has burst. and the truth must come out, There are a number of your own jenuine republican friends who will be very thankfull for your promotion, and men of the first repute and can give your excellency to any amount in security, therefore consider your friends, & dispise your enimies—what I have said to you, is facts, and can be proven in court,
                  
                     A Democrat.
                  
               